Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 1 of 10 PageID 235




                    EXHIBIT A
Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 2 of 10 PageID 236
Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 3 of 10 PageID 237
Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 4 of 10 PageID 238
Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 5 of 10 PageID 239
             Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 6 of 10 PageID 240




                                                                New Community Member Bonus Program
                                                                                      2 Years Lot Rental Coupon

                                                                          P6 Program - LOT RENT COUPON
                                                                  �] $1,000 Golf Membership Credit

                                                                                                           r...._i�-KrS�
                                                     This certificate entiUes the lessee(s):              S� CTbcc,SE,R.< �
                     lo lhe discounts on their Monthly Base Lot Rent Amount on Lot #:                      708     as outlined below:

          Through December                2017       Assume seller's monthly base rental amount                      523.78    per month. See "Assumption of Lease"

January through December                  2018              Deduct .....____
                                                                        $    1__
                                                                              22__•9....,
                                                                                   __1 per month from 2018Monthly Base Lot Rental amount
                                                                          $1,474.86 Annual Savings!
                                                     The Monthly Base Lot Rental amount for 2018 Is determined by the Current Market Rental amount,
                                                     $710.00        plus annual Increase as defined in your lease and prospectus


January through December                   2019             Deduct ...   S__......,6__1 .....4.....,5
                                                                                              per month from 2019 Monthly Base Lot Rental amount
                                                                                      $737.43 Annual Savingsl
                                                     The Monthly Base Lot Rental amount for 2019 is determined by the 2018 Monthly Base Lot Rental
                                                     amount plus annual increase as defined In your lease and prospectus.

This coupon Is valid for lhe lot shown above and cannot be sold or transferred. Coupon has no cash value. Coupon authenllclty must be verified by Community Manager.




   �a
     ,:;1{111;/Jy,lt
                 I                           _£>.11-17
                                                  Date
                                                                                                 �S-\\-1(
                                                                                                 CommutyManager �ate

     ,9��
                                            5    -z6- It
   Lessee                                            Date                                               Community Accounting                            Date

                     One copy each to lessee. lessee's file and Community accounting to lnftfalize the program.




                                                                EXHIBIT B
Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 7 of 10 PageID 241




                              LUTZ,                           BOBO                           & TELFAIR,                                       P.A.
 J. Al.I.I.:-.     110110                                                                  I. \ \\     I· 11! \t                             2 S. TA \ll ,011 HIAII .. ~" rl.0011
 J. ~I.\ 11 llt:11         IIOllll                                                                                                                 SAllASOTA.            Fl. l42l6•~,-~

 JIOG[R          r. ( 0:-1.n             •                           :1~~ Ill.I.I\         11011.1.1      ,\Jlll,~l       llL ?IU • H                                     •41·•~1-11••
 JOU~        11. 111 ~IIA~I.             111                                      lA.I.LAll.-,'.'1'1    l, P"I .l?Jtl.J                                                   1· 1 ..,51 .. taoo

 l> ,\\   II) U. t:r\!IT\I        \'.'                                     ·~"·"21-019U         I JA\ J~O-!ill-Ul9I
                                                                                                                                                                 •.,x     941-l'6-1611J

 JOIH II. 1;.-1111.1.                                                                     117~-~l l-UIIQft
                                                                    f • \\A 11 : a, t ,, a ) I c1kl 11 , u,,t , , , t, l , \\.,   O \1
 ~COl      l L l;OIIDOS                                                                                                                           ! 411I \I \,   \"I I. L .\\ L"          I \\.
 l .\1101.       S. GIIOSl>7         . lh                                    ltl"Sl'O'I>       JO I \I I       ,u,sq         I.                UKAOl:,10,.          FLOHIJ>,\H!11,
 II ILl.l.\115.           l,.0111'   0                                                                                                                                    Hl-141-1•01

 l<ICIIAIUJ         I'. 1.1:1.                                                                                                                                            1,,.,02-fl         ·-~
 7. \I II \II\      J. I. I.I .                                                                                                                                  t· A~    tJ_. I -J66-    I 60l

 CIIAlll      lS    I.Ol ' l~(;s.            Ill
 1: 1.11:.1 Dt"TII C. 1.1'1 Z                                                                                                                                1?2 ,t:SIIII           ~lKI.I.I
 II. ltOGt:I<       I.I IZ                                                                                                                            Pl f\ 'TA (;OHl>A,            n    JJ11,t1

 l 11.1111.t:S II.         I f.l.t/\111,           II                                                                                                                     '"'·'~'·69)(1
 JO:',/\l"IIA'        P.1\lllll\l:\                                                                                                                                       166-ID?-1112
                                                                                                                                                                 ~AX      Ul    0   H6-IUl
 0
     01 COi        N~U.

                                                                                             June 23. 2017

     Mr. Russ Weidennan                                                                                                                       CERTIFIED MAIL
     1689 Deverly Drive                                                                                                             RETURN RECEIPT REQUESTED
     Lakeland. Florida 3380 I

                       Re:                         Prospectus Ddivery and Assumption of Resident Tenancy

     Dear Mr. Weiderman:

              This firm represents Schalamar Creek and in that regard has been asked to respond to your
     article published in the May 2017 issue of the Schalamar Creek Summer Newsletter. In your article
     you state that:

                                Another topic of discussion is [sic] changes to FS 723 that the FMHA ... is
                      looking for in the future. The most interesting was their desire lo allow the park
                      owners lo assign the current prospcdus to all new home owners at the time they
                      purchase a home in the park. In our community. the current prospectus is a P6. B.,.
                      lull', 1he new pr<J.\peclus should onzr he l!i1·e1110Jirs1lime buyers <~{anew home. A
                      nell' prmpec:lu.,· should 1101 he xiren to a buyer purcl1asing " used home unless
                      agreed to hy th<!h1(wr and pm·k 11w11C1Rl'lllt!III.

                      This is a change to the rnrre/11lmr which giws all buyers <?Iused homes in parks like
                      ours the rix/11lo ass11111e
                                                the original prmpectus that ,rw assigned to the i11i1ialbuyer
                      c~lthe house. This means that if the original buyer bought the house with a PS or
                      older prospectus. you have the right as the new homeowner to assume the PS or older
                      prospectus as originally assigne<lhy Schalamar Creek.

                      ( Emphasis adde<l.)



                                                                   "A\'"    H.ATEI> II\" M.\H.TINUAI.E·tll·lllllol.l.


                                                                                    EXHIBIT C
Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 8 of 10 PageID 242




  Mr. Russ Weiderman
  June 23, 2017
  Page 2


           Based on section 723.059(5) the italicized statements in your article are false. Whether the
  purchaser is a first time buyer of a new home is completely irrelevant, and there is absolutely no legal
  basis for a claim that all buyers of used homes have "the right to assume the original prospectus that
  was assigned to the initial buyer of the house." You have misinterpreted the disclosure in section
  723.059(3) regarding delivery of the prospectus of the "initial recipient." The initial recipient is the
  initial home owner whose tenancy was governed by the prospectus which governs the present home
  owner's tenancy; it is most certainly not the prospectus given to the original owner of the home. If
  a home owner accepts a new prospectus he is the initial recipient of that prospectus. Your
  interpretation would result in an unconstitutional perpetual tenancy.

          Based on section 723. 05 9( 5) the right of assumption depends on whether the seller's tenancy
  was governed by a lifetime lease, an automatically renewing lease or a simple annual (or multiple
  year) lease. The purchaser of a home the seller of which possessed a non-lifetime automatically
  renewing lease may lawfully assume the balance of the existing term of his seller's lease but the park
  owner has the legal right to preclude assumption of the automatically renewing provision of that
  rental agreement and its incorporated prospectus. 1

          The implication of your article is that Schalamar Creek is acting illegally. Be advised that
  while homeowners have a right to express their displeasure about the park or anything associated
  therewith to anyone, verbal or written attacks or accusations concerning the park owner or park
  management which cannot be verified or which are made without knowledge of all of the facts
  relevant to the matters could be characterized as being made in reckless disregard of the truth. Any
  such statement as well as any knowingly false statement is potentially slanderous or libelous and may
  subject the offending resident to a lawsuit for damages suffered by the park the park owner. Such
  damages could include those arising from a lost sale and loss of ~ubsequent rental payments arising
  from actions intended to disparage the park owner and/or management.




         1
        Pursuant to section 723.031(10) the prospectus is incorporated into the lot rental
 agreement.

                                     "AV" RATEll BY MARTINDALE-HUBBELL
    Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 9 of 10 PageID 243
NOVEMBER 2018 NEWS                                                      ISSUE 11 VOL 18




GENERAL COUNSEL'S COMMENTS
The Sale of a Mobile Home Creates
Opportunity for Community Management.
Whenever a home owner sells his or her mobile home,
community management should actively work on creating
and establishing a good, well-informed relationship with
the new owner. Not only can a new personal relationship
be built, but it is also an opportunity to button up the
document file and establish a new contractual relationship
with the purchaser.

Community management should interview and inform the
potential purchaser about the requirements for qualifying
as a home owner in the community.It is important to
develop a personal relationship with the buyer, such as where are they from, what are their interests, what
can you, as management, do to help them adjust to their new home. In addition, management should
make sure that the purchaser understands their legal obligations, the rules and regulations should be
explained and the basis for those rules being enforced, the rental agreement and prospectus for the new
home owner and anything else that may need to be emphasized. Each community is different and it is
difficult to have general rules that apply.

However, one thing is quite clear: management needs to have the new home owner agree to the terms
and conditions of the tenancy. That means filling out the blanks in the community prospectus, going over
the rules and regulations so that the buyer understands them (and initials that they have read the rules
and regulations), and that the rental agreement is filled out and signed by the home owner(s).

The question of the delivery of a new prospectus and rental agreement are issues for Community
Management to be aware of and be extremely careful to make the right decision. Some existing
prospectuses and rental agreements are assumable. What does it mean to assume a rental agreement?
Section 723.059, Florida Statutes, provides:

Rights of purchaser—

(3) The purchaser of a mobile home who becomes a resident of the mobile home park in accordance with
this section has the right to assume the remainder of the term of any rental agreement then in effect
between the mobile home park owner and the seller and shall be entitled to rely on the terms and
conditions of the prospectus or offering circular as delivered to the initial recipient.

(4) However, nothing herein shall be construed to prohibit a mobile home park owner from
increasing the rental amount to be paid by the purchaser upon the expiration of the assumed rental
agreement
 .            in an amount deemed appropriate by the mobile home park owner, so long as such
increase is disclosed to the purchaser prior to his or her occupancy and is imposed in a manner consistent
with the initial offering circular or prospectus and this act.

(5) Lifetime leases and the renewal provisions in automatically renewable leases, both those
existing and those entered into after July 1, 1986, are not assumable unless otherwise provided in the
mobile home lot rental agreement or unless the transferee is the home owner’s spouse. The right to an
assumption of the lease by a spouse may be exercised only one time during the term of that lease.

(Emphasis added). The type of prospectus you have and whether it and the rental agreement are
assumable are legal questions. The general rule is that management should secure a signed rental
                                                                                         CONTINUED ON PAGE 9


                                       EXHIBIT D
                                                                                                PAGE 6
    Case 8:19-cv-00291-JSM-AEP Document 2-1 Filed 02/05/19 Page 10 of 10 PageID 244
NOVEMBER 2018 NEWS                                                                     ISSUE 11 VOL 18




HUD’S PROPOSED AMENDED RULE MAY DETER LAND USE DISCRIMINATION

The biggest obstacle to the growth of manufactured housing         manufactured housing in communities, particularly where such
is discriminatory land use regulations. Florida is a prime         action has a direct and disparate discriminatory impact on
example of where manufactured housing has been zoned out           protected classes of persons. MHI went on to state that the
of most single-family residential districts. Local government      goals of AFFH cannot be achieved without HUD revising its
has been able to get away with this discriminatory practice        Statement of Policy 1997-1 State and Local Zoning
because they don’t exclude manufactured housing from all           Determination Involving HUD Code. MHI believes Congress
land use areas, but instead relegate it to specific zoning         codified “affordability” as a standard for HUD’s authority to act.
districts. These districts are usually less-desirable, such as
low-density agricultural or in mobile home parks where a           As such, revising the 1997 Directive would be in line with the
special use permit is required.                                    new stated purposes of the proposed rule whereby AFFH
                                                                   should seek to encourage actions that increase housing
In October, FMHA submitted comments to HUD regarding the           choice, including through greater housing supply.” MHI has
proposed amended rule for Affirmatively Furthering Fair            consistently argued that HUD should use its preemptive
Housing (AFFH). FMHA’s comments dovetailed with previous           authority in a manner consistent with Congressional intent.
comments submitted by the Manufactured Housing Institute           The amended AFFH is yet another area of HUD jurisdiction
(MHI). One of the stated purposes of the AFFH rulemaking is        where its use is not only appropriate but mandated by
to: “(4) seek to encourage actions to increase housing             Congress.
choices, including through greater housing supply.” Clearly,
land use regulations that exclude manufactured housing from        The proposed amended rule for AFFH and revising the 1997
certain zoning districts that has a direct and disparate impact    State of Policy on State and Local Zoning provide HUD an
on protected classes of persons is contrary to this stated         opportunity to deliver meaningful actions on their positive
goal.                                                              statements about the need to expand the use of manufactured
                                                                   housing. At the same time, FMHA and its members have a
In its comments, MHI strongly encouraged HUD to broadly            responsibility to be diligent in educating the public and local
exercise its existing powers granted in the Manufactured           land use officials about the potential role of manufactured
Housing Improvement Act of 2000 to prevent land use                housing in solving the growing demand for affordable
regulations (or code enforcement activities) that exclude          workforce housing.




GENERAL COUNSEL'S COMMENTS                                                                                 CONTINUED FROM PAGE 6


agreement for the next rental period, regardless of whether or     4. Be prepared with a new rental agreement and prospectus
not the seller’s rental agreement was assumed and a new            for each buyer;
prospectus delivered. The rental agreement should contain
the lot rental amount currently charged, and all other terms       5. If the “Buyer” asserts he or she wants to assume the
and conditions of the tenancy. The home buyer(s)’                  seller’s rental agreement, then determine if this is allowed.
prospectus and rental agreement should be filled out with the
buyer(s)’ name and lot number that is leased. That helps to        This transition time might be community management’s best
create a new tenancy based upon current documents and lot          opportunity to properly set the table for long term success
rental amount. This is very important if there is any litigation   with each new resident. If you have questions about
over the tenancy, the lot rental amount and other issues           assumable rental agreements, prospectuses, or any portion of
addressed in the documents.                                        the transition of residents selling home, reach out to the
                                                                   FMHA or contact your local attorney.
Community management recommended practice for record
keeping is the following:

1. Have the current prospectus associated with each lot;

2. Have the current rental agreement with each lot;

3. Determine whether or not that rental agreement is
assumable by the buyer;


                                                                                                                            PAGE 9
